*211CONCURRING OPINION
Mollison, Judge:
I concur in the conclusion reached by my colleague in this case. As I view the matter, the rule of commercial designation has not been shown to be applicable here for the reason that the only situation in which that rule can function (i. e., where the common meaning of the tariff term is different from the meaning applied to the same in the trade and commerce of the United States) does not appear to obtain herein.
The plaintiff offered testimony by trade witnesses with the obvious purpose of establishing that merchandise such as that at bar, represented by collective exhibits 1 and 2, was known in the trade and commerce of the United States which deals therein under the tariff designation, i. e., “ enamel glass tiles and tiling.” Under the circumstances of this case, where the rule of commercial designation was not shown to be applicable, such evidence could only be received as bearing upon the common meaning of the term, the presumption being that the common and the commercial meanings were the same, and is received as an aid to the court’s understanding of the common meaning of the term.
It must be admitted that there is a dearth of material available to the court outside of the record to aid its understanding of the term “enamel glass tiles and tiling” or the term “enamel glass.” However, in a work entitled “Dictionary of the Arts,” by Martin L. Wolf (Philosophical Library, New York), the following definition is found of the term “enamel glass”:
A fine variety of decorative glass that has had a coating of enamel applied to its surface during fabrication; the enamel may be white or colored depending upon the degree of diffusion desired. Also, glass that has been decorated with vitrifiable pigments, or painted according to the techniques of the enamel method. * * * [Italics quoted.]
From this it would appear that “enamel glass” is glass which has had the coloring material (enamel) applied to its surface, rather than glass in which the coloring material was introduced while the glass was in the molten state. To this effect is the following in the work entitled “Modern Glass Practice,” by Samuel R. Scholes (Industrial Publications, Inc., Chicago, 1935), in the chapter (XVII) entitled “Decorative Processes” and the subheading “Fired Decorations”:
* * * Enamels for glass decoration consist of very low-melting glasses: colorless, opaque, or colored, applied in a very finely pulverized form by sprinkling or dusting upon the surface. * * *
There does not appear to be any question but that the glass before us was not produced by the foregoing method, but was produced by the addition of certain minerals or chemicals to the glass in the molten *212state. Plaintiff’s witness Eiumara testified on this subject as follows (Tr. pp. 61-62):
Chief Judge -Oliver: What is there about these Collective Exhibits 1 and 2 that makes them desirable for use in producing mosaics?
The Witness: The composition of enamel is straight through the entire piece; irregularity for effect, and the color; the highlights you get from the irregular surface. It is not enamel on the surface. It is solid enamel.
Chief Judge Oliver: These Collective Exhibits 1 and 2 are not glass articles with an enamel surface on the top?
The Witness: That is right. They are of a vitreous nature; vitreous enamel we call them.
Judge Mollison: They are enamel all the way through?
The Witness: That is right.
Chief Judge Oliver: Is the enamel and the glass mixed?
The Witness: Yes.
Chief Judge Oliver: Before it is east?
The Witness: Yes. The ingredients that go to make up the so-called enamel stay in the glass right through. Whatever they are, I don’t know. I am not a chemist.
Later, on cross-examination, the same witness indicated that metals, such as gold, silver, copper, etc., were used, with the addition of “other things” which he apparently was unable to name, “to get these colors.” (Tr. p. 66.)
The method of producing glass described by the witness seems to accord with the descriptions of various authorities as to the method of producing colored glass. In the work entitled “Get Acquainted With Glass,” by C. J. Phillips (Pitman Publishing Corp., New York, 1950), under the heading in chapter 2 of “Special Glasses” (p. 31), the following is said:
Colored glass is produced by the addition of certain metallic oxides to the basic composition.
In the article on “Glass” in volume 10, New International Ency-clopaedia (1917), the following statement is made:
Colored glass is made ordinarily like any others, by the addition of dyes (generally metal oxides) to the molten charge.
As pointed out by my colleague, it is possibly revealing that the Italian word “smalto,” which appears to be the chief designation by which merchandise such as that before us is known in the trade of the United States which deals therein, has entered the English language with a meaning as “colored glass,’’rather than under a meaning connoting “enamel,” which, according to two of the witnesses, is its direct translation from the Italian language.
It appears to the writer that colored glass and enamel glass are two different things, and that upon this record, at least, it has not been shown that the merchandise in question is composed of enamel glass. I therefore concur in the conclusion reached by my colleague.